McKAY, J.,
dissents.
|J respectfully dissent and would affirm the judgment of the trial court. I agree with the trial court that Mr. Joseph’s exception of no cause of action should have been maintained.
An exception of no cause of action tests “the legal sufficiency of the petition by determining whether the law affords a remedy on the facts alleged in the pleadings.” Everything on Wheels Subaru, Inc. v. Subaru South, Inc., 616 So.2d 1234, 1235 (La.1993). Ms. Coard does not have a cause of action in tort against Mr. Joseph for his not providing her with automobile liability insurance. Ms. Coard, as a vehicle owner, driver and holder of a Louisiana driver’s license could not shift her own duty to Mr. Joseph. Ms. Coard also failed to particularly plead detrimental reliance/estoppel and therefore has failed to *1245properly state a cause of action regarding that argument.